2021 IL App (1st) 181729-U

                                                                               THIRD DIVISION
                                                                               December 22, 2021

                                          No. 1-18-1729

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Cook County.
                                                )
v.                                              )     No. 09 CR 02061
                                                )
JOSE RODRIGUEZ,                                 )     Honorable
                                                )     Timothy Joseph Joyce,
      Defendant-Appellant.                      )     Judge Presiding.
______________________________________________________________________________

       JUSTICE ELLIS delivered the judgment of the court.
       Justices McBride and Burke concurred in the judgment.

                                             ORDER

¶1     Held: Remanded for third-stage postconviction hearing on ineffective-assistance claim,
             where direct-appeal counsel allegedly advised dismissal of appeal to minimize
             risk of IDOC discovering its error in defendant’s initial release-date calculation.
             Dismissal of remaining claims affirmed, where trial counsel not ineffective for
             failing to assert defense of dwelling or for depriving defendant of jury trial.

¶2     Defendant Jose Rodriguez was convicted after a bench trial of the second-degree murder

of Gino Kuelbs and the aggravated battery with a firearm of John Ebler. After filing a notice of

appeal, he agreed to voluntarily dismiss his direct appeal. Defendant later filed a postconviction

petition, in which he alleged that he dismissed his appeal based on the unreasonable advice that

he received from his appointed counsel on direct appeal. According to defendant, direct-appeal

counsel advised him that pursuing an appeal would make it (more) likely that IDOC would
No. 1-18-1729

discover and correct its miscalculation of his release date, in its own records, and thus deprive

him of the 3 ½-year windfall that he stood to gain. Defendant further alleged that his trial counsel

was ineffective for two reasons—for failing to assert an affirmative defense of dwelling, and for

refusing to honor defendant’s request for a jury trial.

¶3     The circuit court dismissed all three of these claims at the second stage of postconviction

proceedings. We reverse the dismissal of defendant’s claim of ineffective assistance of appellate

counsel and remand that claim for an evidentiary hearing. We affirm the dismissal of defendant’s

claims of ineffective assistance of trial counsel.

¶4                                        BACKGROUND

¶5     At 4:30 a.m., on the night of the shooting, Ebler and Kuelbs arrived on defendant’s block

in a burgundy van. Ebler’s sister Concetta, and a friend, Ascencion Acuna, were in the van with

them. Defendant saw the van driving through the alley on the video feed from his home security

system. He retrieved a .44 magnum from his attic, went outside, and opened fire, killing Kuelbs

and striking Ebler. Defendant admitted from the start that he shot them, cooperated fully with the

investigation, and promptly turned over his gun and the security footage when the police arrived

on the scene.

¶6     The State charged him with first-degree murder, attempt murder, and aggravated battery

with a firearm. Defendant elected a bench trial. The key factual dispute was whether he acted in

self-defense and/or defense of others (the others being seven family members who were inside at

the time). Defendant believed that Ebler and Kuelbs were coming to set fire to his house.

¶7     The evidence strongly suggested that defendant and the victims were mired in an ongoing

gang conflict. Defendant was a Satan Disciple. Ebler and Acuna were Latin Kings. These rival

gangs did not get along. Earlier that day, defendant’s girlfriend told him that she was chased by

                                                 -2-
No. 1-18-1729

some people in a burgundy van. So when a burgundy van arrived in the alley behind his house, in

the wee hours of the morning, defendant believed it was the same one.

¶8     And this was not the first time that defendant believed he was the victim of an arson. The

parties stipulated that about a month earlier, again around 4:30 a.m., he had reported that his car

was on fire. (The fire department, however, did not find clear evidence of an arson.) A few days

later, around 3:00 a.m., defendant’s mother reported a suspected arson of the home after she

smelled gasoline, opened the door, and saw a man in a black hoodie flee from their doorway. The

police observed char marks on the front door of the house. Ebler was arrested in connection with

that incident, but he was never charged.

¶9     Against this backdrop, defendant believed that the people in the burgundy van were there

to “finish what they started.” He had recently purchased a .44 magnum to protect himself from

what he perceived to be an ongoing threat from a rival gang. (He installed the security system at

the same time.) When he went outside with the gun, he smelled gasoline, although he didn’t see

anything burning at the time. He did see two men in ski masks running toward him. They were

“close,” but defendant could not be any more specific about their distance from him or his house

at the time. One of them “reached for something shiny,” and defendant fired four gunshots. Two

struck Ebler in the leg, and one struck Kuelbs, fatally, in the neck. The medical examiner found

that Kuelbs’s wound coursed from “front to back.” (The parties’ stipulation erroneously stated

the Kuelbs died of multiple gunshot wounds; the medical examiner’s report was clear that in fact

there was only one. This point was eventually brought to the trial court’s attention in the

postconviction proceedings.)

¶ 10   As it turned out, the gasoline smell was from defendant’s car, which someone had set on

fire. The police found paper sticking out of the gas line, a charred gas cap, and a partially melted

                                                -3-
No. 1-18-1729

rear fender. They also found a red gasoline can in the middle of the street, a lighter, and a black

ski mask.

¶ 11   Detective Arambula interviewed Acuna later that day. According to the detective, Acuna

said that he heard Ebler and Kuelbs talking about “doing some gang shit” in the van. They told

Concetta to drive to Quinn street, where defendant lived, and pointed out defendant’s house and

car. Ebler then told Concetta to park in the alley. Kuelbs tucked a red gasoline can under his left

arm and partially covered it with a black hoodie. Ebler and Kuelbs got out of the van.

¶ 12   At trial, Acuna denied that he made any of the statements the detective attributed to him.

According to Acuna, Concetta, and Ebler, nobody had a gasoline can, and nobody was there to

set anything on fire. It was pure coincidence that they were in defendant’s neighborhood at all.

As it happened, they came to the neighborhood to buy cannabis from someone who lived down

the street from defendant. (Defendant lived in Bridgeport, on the south side of Chicago; the

others lived in Bridgeview, in the south suburbs). And Ebler, who was drunk, wanted to stop at

his cousin’s house, also down the street, to use the bathroom.

¶ 13   Ebler heard Kuelbs call out defendant’s nickname while they were walking. Somebody

then said, “kill that bitch,” immediately before gunshots were fired. Ebler identified defendant,

whom he did not know but had seen “around,” as the shooter.

¶ 14   The trial court found that defendant’s “belief that he was acting in self-defense was

unreasonable,” and hence that he was guilty of the second-degree murder of Kuelbs and the

aggravated battery of Ebler. The court sentenced defendant to 7 years in prison on each count,

with the terms to run consecutively.

¶ 15   At defendant’s express instruction, trial counsel filed a notice of appeal. The Office of the

State Appellate Defender (OSAD) was appointed and later filed a motion to voluntarily dismiss

                                                -4-
No. 1-18-1729

defendant’s direct appeal, along with a declaration of consent signed by defendant. We granted

that motion.

¶ 16    Defendant filed a timely postconviction petition, along with his own affidavits, alleging

the claims enumerated above (among others not at issue on appeal). He also submitted affidavits

from family members attesting to the alleged prior arsons of the car and house, in support of his

claim that trial counsel should have raised a defense of dwelling. And in support of his claim of

ineffective assistance of appellate counsel, defendant submitted various letters from direct-appeal

counsel, sent to him in connection with the dismissal of his appeal. We will describe the contents

of those letters, as well as the finer points of defendant’s allegations, as they become relevant to

our analysis.

¶ 17    The circuit court advanced the petition and appointed postconviction counsel, who filed a

supplemental petition. Counsel revised and elaborated on the defense-of-dwelling issue and

submitted revised affidavits from defendant’s mother and sister regarding the alleged prior arson

incidents. The judge—a different judge than the one who presided over defendant’s bench trial—

dismissed all of defendant’s claims after oral argument at the second stage.

¶ 18                                         ANALYSIS

¶ 19    At the second stage of postconviction review, the question is whether the allegations of a

constitutional violation are legally sufficient in that, if proven, they would entitle the petitioner to

relief. People v. Domagala, 2013 IL 113688, ¶¶ 34-35. If so, he has made a “substantial

showing” of a constitutional violation and is entitled to a third-stage evidentiary hearing. Id.

Partial dismissals are permitted at the second stage; only those specific claims that are legally

sufficient should be advanced to a hearing. People v. Cleveland, 2012 IL App (1st) 101631, ¶ 55.



                                                 -5-
No. 1-18-1729

¶ 20   The court must take all well-pleaded allegations as true, unless they are positively

rebutted by the record, and may not make credibility determinations or otherwise engage in fact-

finding. Domagala, 2013 IL 113688, ¶ 35; People v. Coleman, 183 Ill. 2d 366, 385 (1998). Our

review of a second-stage dismissal is de novo. Coleman, 183 Ill. 2d at 388.

¶ 21   To advance to a hearing on any of his ineffective-assistance claims, defendant must plead

facts sufficient to show that counsel was deficient and that he was prejudiced by counsel’s errors.

Domagala, 2013 IL 113688, ¶¶ 35-36; see Strickland v. Washington, 466 U.S. 668 (1983). The

Strickland standard applies to claims of ineffective assistance of either trial or direct-appeal

counsel. People v. Harris, 206 Ill. 2d 1, 34 (2002).

¶ 22                                I. Dismissal of direct appeal

¶ 23   Defendant claims that direct-appeal counsel was ineffective for advising him to dismiss

his appeal on an objectively unreasonable ground. The trial court ordered defendant’s sentences

to run consecutively, but as defendant alleges, IDOC initially calculated his discharge date as if

his sentences were to run concurrently. And a letter from direct-appeal counsel, responding to an

inquiry by defendant almost two years after the appeal was dismissed, confirms that at some

point IDOC corrected that mistake: “the prison revised [defendant’s] outdate” to reflect

consecutive, not concurrent, sentences. By that time two years later, however, counsel apparently

had no recollection of the issue and had to ask defendant, “Do you know why that is?”

¶ 24   In any event, the petition alleges that direct-appeal counsel had advised defendant that, if

he pursued an appeal, IDOC would—or at least would be more likely to—discover and correct

its record-keeping error, and that he would be wise to dismiss his appeal to avoid the risk of

losing his three-and-a-half-year windfall. What’s more, counsel allegedly offered this advice

without discussing the merits of any potential direct-appeal issues with defendant. Defendant

                                                -6-
No. 1-18-1729

heeded counsel’s advice, only to have IDOC correct its own error, anyway, while transferring

him to a different facility. According to the petition, in other words, defendant dropped his

appeal ultimately for nothing.

¶ 25   We start with the element of deficient performance. Defendant must show that counsel’s

performance fell below an objective standard of reasonableness. People v. Brown, 2017 IL

121681, ¶ 25. The State argues that direct-appeal counsel’s advice was not objectively

unreasonable because it was ultimately defendant’s decision, not counsel’s, to dismiss the

appeal. The State is correct that the decision to appeal is one of the few decisions in a criminal

case that only the defendant can make. Jones v. Barnes, 463 U.S. 745, 751 (1983); People v.

Medina, 221 Ill. 2d 394, 403 (2006). But this point is not responsive to defendant’s argument.

Defendant does not claim that direct-appeal counsel claimed that decision for his own; rather, the

petition alleges that direct-appeal counsel gave him deficient advice on which defendant relied in

making the decision to drop his direct appeal.

¶ 26   In deciding whether to pursue an appeal—or in making any other decision that belongs to

him personally—a defendant is entitled to and “obviously requires the advice of counsel,” to aid

him in assessing the risks and benefits of the available alternatives. See Medina, 221 Ill. 2d at

406 (decision to request lesser-included instruction). That the decision ultimately belongs to the

defendant does not diminish counsel’s responsibility to give competent and reasonable advice,

consistent with prevailing professional norms. Counsel may, for instance, be deemed ineffective

for dispensing unreasonable advice to a defendant who is considering a plea offer, even though

the decision ultimately is for the defendant only. Hill v. Lockhart, 474 U.S. 52 (1985). The point

is no different when, as in this case, the defendant is deciding whether to pursue a direct appeal.



                                                 -7-
No. 1-18-1729

¶ 27   The advice direct-appeal counsel (allegedly) gave here to defendant might be seen in a

different light if, for example, the trial court had made an error in sentencing—forgetting to

impose a gun enhancement, for example, or imposing concurrent rather than consecutive

sentences—and the appeal arose, as it did, before our supreme court’s decision in People v.

Castleberry, 2016 IL 116916. Pre-Castleberry, the State was entitled to ask the reviewing court,

on a defendant’s direct appeal, to correct a sentencing error made by the court. See People v.

Arna, 168 Ill. 2d 107, 113 (1995). If, pre-Castleberry, direct-appeal counsel saw such a

sentencing error by the trial court, counsel might reasonably strategize that a direct appeal risked

drawing the State’s attention to the sentencing error, and all things considered (including a

consideration of the overall strength of the defendant’s potential appeal), the defendant might be

better off not appealing at all and taking the “windfall” he received from the sentencing error.

¶ 28   But that is not what happened here. There was no sentencing error by the trial court; the

error was an administrative mistake by IDOC in its own internal records. There is no particular

reason why an appeal raising various points of law would have any effect on IDOC. There would

have been nothing in the record on appeal to which the State could point. IDOC’s internal

records are simply not at issue on direct review of a conviction.

¶ 29   We have not been given any reason, and we can think of none, why a pending appeal

would make IDOC more likely to discover its own record-keeping error. Nothing prevents IDOC

from spotting and correcting its own errors, as this case demonstrates: IDOC discovered its error

in the process of transferring defendant to a new facility.

¶ 30   So if, as the petition alleges, direct-appeal counsel advised defendant to drop his appeal to

avoid exposing IDOC’s clerical error that resulted in a windfall to defendant, that advice was

based not on reasoned strategy but on speculation, and not particularly worthy speculation. And

                                                -8-
No. 1-18-1729

it was all the more dubious in light of the importance of the right being waived, the right to

appeal a conviction. We emphasize that we are taking the allegations in the petition as true; they

may not ultimately be. But if they are, then counsel’s advice to defendant was objectively

unreasonable.

¶ 31   The State offers another reason to affirm the dismissal of defendant’s claim: He did not

submit documentation showing that his “allegations are capable of objective or independent

corroboration” or explain why he was unable to do so. People v. Hall, 217 Ill. 2d 324, 332

(2005); see 725 ILCS 5/122-2 (West 2016).

¶ 32   Above all, the State says, defendant should have attached counsel’s motion to dismiss the

direct appeal and the accompanying declaration of consent signed by defendant. “[I]t stands to

reason,” in the State’s view, that these “especially relevant” documents would state the “reasons

* * * for seeking dismissal” of defendant’s direct appeal.

¶ 33   We disagree for several reasons. First, we have been cited no authority that requires

defendants to explain why they are voluntarily dismissing their appeal. We are aware of case law

in a related context, holding that the waiver of the right to appeal must be knowing and

voluntary. See People v. McCaslin, 2014 IL App (2d) 130571, ¶ 23. Perhaps we would subject

the voluntary dismissal of a pre-existing appeal to the same standard—a question we need not

decide here—but we can think of no reason why we would require defendants to detail their

reasons for forgoing an appeal, any more than we would require them to explain their tactical

reasons for pleading guilty. See id. ¶ 20 (analogizing waivers of appeal to guilty pleas governed

by Illinois Supreme Court Rule 402 (eff. July 1, 2012)).

¶ 34   Second, if a defendant were considering dismissing an appeal so as not to alert the State

to a sentencing error or, as here, an error in IDOC’s calculation of that sentence, the last thing a

                                                -9-
No. 1-18-1729

defendant would do is highlight that reason in a motion to dismiss. Indeed, direct-appeal counsel

seemingly made that very point to defendant in writing, when counsel sent to defendant the

certification he was required to sign in dismissing the appeal: “As we discussed over the phone,

it is best that you not inform people of the nature of the issue we spoke about.”

¶ 35   And third, failing that other evidence, defendant’s only other corroboration could come

from his direct-appeal counsel whom he charges with deficient performance. The State concedes

that defendant cannot be faulted for failing to obtain that affidavit. Hall, 217 Ill. 2d at 333 (at

second stage, “[f]ailure to attach independent corroborating documentation or explain its absence

may, nonetheless, be excused where the petition contains facts sufficient to infer that the only

affidavit the defendant could have furnished, other than his own sworn statement, was that of his

attorney.”).

¶ 36   In these circumstances, the only way to corroborate—or refute—defendant’s allegations

is to call direct-appeal counsel as a witness at an evidentiary hearing. Thus, we cannot agree that

defendant has culpably failed to corroborate his allegations at this earlier stage.

¶ 37   Having sufficiently alleged deficient performance, defendant must also make a

substantial showing of prejudice. Typically—when a claim of ineffective assistance of counsel

involves an allegation of attorney error “during the course of a legal proceeding,” such as a

failure to raise an argument, issue, or objection—the defendant must demonstrate a reasonable

probability that the “result of the proceeding would have been different,” if not for counsel’s

error. Roe v. Flores-Ortega, 528 U.S. 470, 481 (2000) (quoting Strickland, 466 U.S. at 694).

¶ 38   But in some cases, counsel’s error results in “the forfeiture of a proceeding itself,” rather

than a “proceeding of disputed reliability.” Id. at 483. A different standard of prejudice applies in



                                                - 10 -
No. 1-18-1729

these cases: The defendant must show a reasonable probability that he would have availed

himself of the proceeding that he forfeited or waived as a result of counsel’s error.

¶ 39   For example, a defendant alleging ineffective assistance based on counsel’s “deficient

advice regarding the consequences of entering a guilty plea” must show a reasonable probability

that “he would not have pleaded guilty and would have insisted on going to trial,” if not for the

deficient advice he received. Hill, 474 U.S. at 59; see also Lee v. United States, 582 U.S. ___,

137 S. Ct. 1958, 1965 (2017).

¶ 40   And a defendant alleging ineffective assistance based on counsel’s failure to file a notice

of appeal, without consulting him about this decision, must show a reasonable probability that he

“would have timely appealed,” if not for counsel’s deficient failure to ask him how he wished to

proceed. Flores-Ortega, 528 U.S. at 484. He is not required to show a reasonable probability that

he would have prevailed on any issue in the appeal—the standard erroneously applied by the

circuit court in the proceedings below—or to “specify the points he would raise were his right to

appeal reinstated.” Id. at 486 (“it is unfair to require an indigent, perhaps pro se, defendant to

demonstrate that his hypothetical appeal might have had merit before any advocate has ever

reviewed the record in his case in search of potentially meritorious grounds for appeal. Rather,

we require the defendant to demonstrate that, but for counsel's deficient conduct, he would have

appealed.”) (emphasis in original).

¶ 41   The parties agree that this prejudice standard also applies here. And so do we. But the

showing it requires, in the context of this case, needs to be stated with more precision than the

parties achieve. This case is like Flores-Ortega to the extent that counsel’s alleged deficiency

deprived defendant of a direct appeal. But here, unlike in Flores-Ortega (id. at 477), no

guesswork is required: a notice of appeal was filed, at defendant’s express request, and was later

                                                - 11 -
No. 1-18-1729

dismissed, allegedly in reliance on the advice given by direct-appeal counsel. Applied to this set

of facts, a reasonable probability that defendant “would have * * * appealed” (see id. at 484)

really means a reasonable probability that he would have proceeded with an appeal he had

already filed, if not for direct-appeal counsel’s allegedly deficient advice to dismiss it.

¶ 42   Spelling out the required showing in this way underscores the key point: Defendant chose

to appeal his conviction, at least at the outset. And we know this to a certainty. After the motion

to reconsider sentence was denied, trial counsel told the judge, “I’ve spoken to my client and he

does indicate that he wishes to file a notice of a [sic] appeal with regards to this matter * * * and

is asking that the State Appellate Defender be appointed.” The judge asked defendant to confirm

this, and he answered, “Yes, sir.”

¶ 43   Because defendant undeniably asserted his right to an appeal, the real question is what

led him to change his mind later. Though we have yet to hear from direct-appeal counsel in these

postconviction proceedings, counsel’s written admonition to defendant when discussing the

voluntary dismissal of his appeal—that “it would be best that you not inform people of the nature

of the issue we spoke about”—at least makes clear that whatever the reason was, defendant

should be wary of telling anyone else about it.

¶ 44   Considering defendant’s initial decision to appeal and counsel’s advice to keep the reason

for the dismissal under wraps, there is a reasonable probability that the allegedly deficient advice

regarding IDOC’s internal error led defendant to dismiss his appeal. In fact, at this stage, at least,

there is no other apparent or plausible explanation for the dismissal.

¶ 45   In light of that conclusion, we need not consider the parties’ prejudice arguments in any

detail. The State is wrong to assert that there is nothing beyond defendant’s own “self-serving

statement” to suggest that he wanted to appeal his conviction. And we have already disposed of

                                                - 12 -
No. 1-18-1729

the State’s argument that it was ultimately defendant’s decision, not counsel’s, to dismiss the

appeal. That does not show a lack of prejudice any more than it shows a lack of deficiency. For

his own part, defendant sets out to identify potential appellate issues. Fair enough. See id. at 486

(identifying non-frivolous issues, while not required, is one way to “give weight” to claim that

defendant would have appealed). But these points are unnecessary, in light of the direct and

irrebuttable evidence that he intended to appeal his conviction, as shown by his notice of

appeal—at least until direct-appeal counsel (allegedly) advised him not to.

¶ 46   Taken as true, defendant’s allegations establish that he dismissed his direct appeal in

reliance on deficient advice from counsel. As this claim in the petition alleged both deficiency

and prejudice, this claim is remanded for a third-stage evidentiary hearing.

¶ 47                                  II. Defense of dwelling

¶ 48   Defendant argued at trial that he was justified in shooting Kuelbs and Ebler because he

reasonably believed that they were coming to set his house on fire and thus posed an imminent

threat to life and limb—both his own and that of his family. On this basis, trial counsel asserted

affirmative defenses of self-defense and defense of others. Defendant contends that counsel was

ineffective for not asserting a third affirmative defense—namely, the defense of dwelling.

¶ 49   The affirmative defenses of self-defense and defense of others provide that a person is

justified in the use of deadly force only if he reasonably believes that deadly force is necessary

“to prevent imminent death or great bodily harm to himself or another, or the commission of a

forcible felony.” 720 ILCS 5/7-1(a) (West 2016).

¶ 50   The affirmative defense of dwelling provides that a person is justified in the use of deadly

force only if: (1) someone unlawfully enters or attempts to enter his dwelling “in a violent,

riotous, or tumultuous manner,” and he reasonably believes that deadly force is necessary “to

                                               - 13 -
No. 1-18-1729

prevent an assault upon, or offer of personal violence to, him or another then in the dwelling,” or

(2) he reasonably believes that deadly force is necessary “to prevent the commission of a felony

in the dwelling.” Id. § 7-2(a)(1)-(2).

¶ 51     The defense of dwelling overlaps significantly with self-defense and defense of others.

The key difference, for our purposes, is this: Outside of the home, a defendant may not resort to

deadly force unless he reasonably perceives a threat of imminent death, great bodily harm, or a

forcible felony. Id. § 7-1(a). But inside the home, he may resort to deadly force if he reasonably

perceives a threat of an assault, some other act of violence, or a felony of any kind. Id. § 7-

2(a)(2). In other words, there is a lower threshold for the justifiable use of deadly force when an

assailant has entered or is attempting to enter the home.

¶ 52     That distinction does not help defendant here. His argument on appeal is that the trial

court may well have acquitted him if counsel had argued that he was “justified in using force to

defend his dwelling,” and more specifically, “to prevent the commission of another arson to his

home.”

¶ 53     But even if counsel never explicitly invoked the defense of dwelling, counsel did argue,

in no uncertain terms, that defendant was justified in shooting Kuelbs and Ebler because he

reasonably believed that they were coming to burn down his house. Indeed, that was the whole

theory of defense.

¶ 54     As counsel first explained in the defense’s opening statement, Kuelbs, Ebler, and the

others in the van “came to [defendant’s] property to do violence,” as “they had done on prior

occasions.” Thus, defendant acted “in self-defense and in the defense of others from causing

greater harm from people trying to burn up that property to do violence to them.” (Emphasis

added.) Counsel pursued this theory, however successfully, on cross-examination of the State’s

                                                - 14 -
No. 1-18-1729

witnesses, entered into several stipulations meant to prove up the prior acts of arson on which the

theory was predicated, made it the focus of defendant’s testimony, and returned to it during the

defense’s closing argument. In short, defendant’s underlying contention—that he reasonably

believed Kuelbs and Ebler were about to set his house on fire—was squarely before the court.

¶ 55   If the trial court accepted that contention, it should have acquitted defendant on grounds

of self-defense and/or defense of others, the affirmative defenses that counsel raised at trial. As

we noted above, even outside of the home, a defendant is justified in using deadly force if he

reasonably believes it is “necessary to prevent *** the commission of a forcible felony.” Id. § 7-

1(a). Arson is a forcible felony. Id. § 2-8. And of course, setting defendant’s house on fire would

pose an imminent risk of death or great bodily harm to defendant and his family.

¶ 56   The problem for defendant, in other words, is not that trial counsel failed to invoke the

lowered threshold for the justifiable use of deadly force to defend a dwelling. Rather, the

problem for defendant is that while he believed shooting Kuelbs and Ebler was necessary to

prevent them from setting his house on fire, the trial court found this belief to be unreasonable,

albeit sincere. (The judge did not say why it was unreasonable.) That is why the trial court

convicted him of second-degree murder. See id. § 9-2(a)(2).

¶ 57   Given that factual finding, asserting a defense of dwelling would not and should not have

changed the outcome of the trial. Thus, defendant’s allegations do not establish prejudice, and

we can dispose of his ineffective-assistance claim on this basis alone. People v. Saleh, 2020 IL

App (1st) 172979, ¶ 50.

¶ 58                                      III. Jury waiver

¶ 59   Defendant’s petition recounts the conversation with counsel that led him to elect a bench

trial. Sometime before he signed the jury waiver, he told counsel that he wanted a jury trial. But

                                               - 15 -
No. 1-18-1729

“counsel responded that this was a bench trial.” Defendant asked what he “mean[t] by that,” and

counsel said, “there’s no way I’m trying this case before a jury.” Counsel allegedly “went on” to

explain that “he’s been before this judge and that he’s a good judge and a law judge and he

knows that he could win with this judge.” For this reason, counsel “advised” defendant “to tell

the judge he wanted a bench trial” and “insisted on a bench trial telling [defendant] that jurors

are not reliable because they don’t know or understand the law.” So when the time came,

defendant signed the waiver and told the judge, after receiving admonishments in open court,

that he wanted a bench trial—even though he allegedly didn’t.

¶ 60    Based on these factual allegations, defendant claimed in his petition that trial counsel was

ineffective on two different grounds, although the petition (even after review by postconviction

counsel) did not distinguish them. First, the advice to take a bench trial “cannot be considered

strategic,” or even “the advice of one advocating on behalf of the petitioner,” because it was

based on trial counsel’s “alleged personal history with a judge.”

¶ 61    Appellate counsel has not pursued this theory of ineffective assistance, and rightfully so.

Counsel’s advice to choose a bench trial (or, for that matter, a jury trial) is a matter of strategy, at

least when, as in this case, it is based on counsel’s knowledge of the judge from prior trials and

thus counsel’s assessment of how the judge will likely view the key issues in the case. People v.

Hobson, 386 Ill. App. 3d 221, 243 (2008) (affirming second-stage dismissal of Strickland claim

where counsel advised taking bench trial because he “knew the judge” and believed judge was

likely to credit theory of self-defense); see also People v. Simon, 2014 IL App (1st) 130567, ¶ 74

(advice on waiving jury trial, because judge would be better fit for defense’s legal theory,

constitutes trial strategy and not ineffectiveness).



                                                 - 16 -
No. 1-18-1729

¶ 62   On appeal, defendant does press his second theory, namely that defendant did not

“understand * * * that the right to a trial by jury was his choice and not counsel’s.” To the

contrary, he “believed the choice of trial was in fact counsel’s choice and not [his].” Of course,

defendant’s alleged impression was wrong; the choice between a jury trial and a bench trial was

his alone to make. People v. Phillips, 217 Ill. 2d 270, 281 (2005). And so, he says, counsel’s

advice was deficient. It did not impart a full understanding of his right to a jury trial and thus

caused him to waive that right even though he did not want to.

¶ 63   As appellate counsel frames the issue, defendant’s jury waiver was not knowing and

voluntary, because it was induced by “improper representations” and a “failure to advise” him

regarding his right to a jury trial. In this way, trial counsel “deprived” him of this right and was

therefore ineffective.

¶ 64   To be clear, defendant does not claim that he didn’t understand the differences between a

jury and a bench trial. So he does not contend that the jury waiver allegedly induced by counsel

was invalid in the usual sense. And he was well aware that there was a choice to be made, by the

defense, between these options. Rather, his claim is a narrow one: He did not understand that he

alone, and not his attorney, had the ultimate authority to make this choice.

¶ 65   Conspicuously absent from the petition’s factual allegations is any contention that trial

counsel affirmatively misrepresented the law. This case is not like People v. Barkes, 399 Ill.

App. 3d 980, 988 (2010), where counsel allegedly said that he “was running the show,” and

hence that the defendant “was getting a jury trial,” even though he wanted a bench trial. Here,

there is no allegation that counsel expressly claimed the authority to overrule defendant and

choose a bench trial on his behalf.



                                                - 17 -
No. 1-18-1729

¶ 66   The absence of that allegation is significant at the second stage. Not so much at the first

stage, perhaps, when the pro se petitioner may not know how to put his best foot forward. But

defendant’s claim has been reviewed by an attorney, who revised and supplemented the petition

and supporting evidence. At this stage, if an affirmative or outright misrepresentation by trial

counsel could truthfully be alleged, we would expect to see that allegation, as it would bolster

defendant’s claim, and significantly so.

¶ 67   But the petition does not allege that counsel claimed the decision as his own. Instead, it

merely alleges that defendant understood counsel’s words to mean that counsel controlled the

decision. The question of deficiency, however, is an objective one. Brown, 2017 IL 121681, ¶ 25.

So what matters here is not what defendant subjectively understood but what would have been

reasonable for him to understand from counsel’s words.

¶ 68   In other words, because counsel did not affirmatively misstate the law, the question is

whether he nonetheless misled defendant, in this objective sense: Relying on his conversation

with counsel, did defendant reasonably conclude that the law gives counsel the ultimate authority

to choose between a jury and a bench trial?

¶ 69   To be sure, some of counsel’s statements to defendant during that conversation might

sound like counsel putting his foot down, at least when they are taken at face value and out of

their broader context. Most notable, in this regard, are these two statements: “This was a bench

trial,” and “there’s no way I’m trying this case before a jury.”

¶ 70   Recall how the conversation went: Defendant said he wanted a jury; counsel responded,

“[t]his was a bench trial;” defendant asked what he “mean[t] by that.” Counsel first came back

with, “there’s no way I’m trying this case before a jury,” and then “went on” to explain that the

known entity on the bench, “a good judge and a law judge,” was a better bet than an “unreliable”

                                               - 18 -
No. 1-18-1729

jury, which may not understand or faithfully apply the legal principles (of justified use of force)

at issue in this case.

¶ 71     When counsel’s statements are considered in their broader context of the conversation as

a whole, rather than in isolation, it becomes clear that counsel was offering his strategic advice.

Counsel’s point, and the overall gist of the conversation—expressed in admittedly emphatic

language—was that this was a case for a bench trial. In counsel’s considered and experienced-

based judgment, having a jury as the factfinder would be a mistake. Counsel thus “advised” him,

in defendant’s own words, to tell the judge that he wanted a bench trial. Considering the

conversation as a whole, we are not convinced that counsel in any way implied that he had the

ultimate legal authority to decide what kind of trial defendant would have, or that defendant had

no right to make this decision for himself.

¶ 72    Nor would the jury-waiver procedure that later took place have left defendant with that

impression. Quite to the contrary, that process, itself, should have been enough to demonstrate to

defendant that the decision to waive a jury trial was his and his alone. Throughout the pretrial

proceedings, it is counsel who files and signs all manner of pleadings on the defense’s behalf and

who speaks on behalf of the defendant, who remains largely mute. Yet the jury waiver must be

signed by the defendant personally. And the judge asks the defendant personally whether he

wants a jury or a bench trial.

¶ 73    Here, the admonishments regarding the jury trial waiver were as follows:

         [THE COURT]: Mr. Rodriguez, your matter is here for trial today. You’re entitled to a
         trial, whether it be a jury trial or a bench trial. You’re charged by way of indictment of
         the offense of first degree murder, attempt first degree murder, and aggravated battery
         with a firearm. This indictment has a total of 19 counts to it. As I said, you’re entitled to
         a trial whether it be a jury trial or a bench trial. Do you know what a jury trial is?

        [PETITIONER]: Yes, sir.

                                                - 19 -
No. 1-18-1729


        [THE COURT]: How old are you?

        [PETITIONER]: 28.

        [THE COURT]: How far did you go in school?

        [PETITIONER]: To the senior year in high school.

        [THE COURT]: Did you sign that?

        [PETITIONER]: Yes, sir.

        [THE COURT]: By signing this piece of paper and giving it to me you’re telling me you
        want to give up your right to a jury trial and let me hear the facts of the case and
        determine whether the State can prove you guilty beyond a reasonable doubt of these
        charges; is that what you want?

        [PETITIONER]: Yes, sir.

        [THE COURT]: Do you know what a jury trial is?

        [PETITIONER]: Yes, sir.

        [THE COURT]: I accept your waiver of jury today. (Emphases added.)

¶ 74    Though the trial court did not specifically mention that the choice to waive a jury trial

belonged to the defendant and the defendant alone, it should have been obvious by the fact that

the court was directing the questions to defendant. The entire waiver process was necessarily—

and conspicuously—directed toward defendant personally. It is difficult to imagine how a

defendant who has been left to draw his own inferences about his jury-trial right could go

through this process and reasonably claim that he was led astray, into a false belief that his

attorney could force him to take a bench trial when he wanted a jury. So even if we were to agree

that counsel’s failure to instill clarity about this matter was a sufficient basis for a finding of

deficiency (and we do not go that far), we still would not find that defendant suffered prejudice.



                                                 - 20 -
No. 1-18-1729

See People v. Todd, 178 Ill. 2d 297, 318 (1997) (defendant must establish reasonable probability

that he would have demanded jury trial if not for defect in counsel’s advice).

¶ 75    We would make one final distinction between this case and Barkes, 399 Ill. App. 3d at

982, where we found that the defendant stated the gist of an ineffectiveness claim when the

assistant public defender told defendant that he “was running the show” and defendant “was

getting a jury trial.” Here, defendant’s lawyer was privately retained counsel. So even if we

interpreted counsel’s comments here as implying that the choice of a bench trial was counsel’s,

not defendant’s, and that counsel was insisting on a bench trial, defendant would not have been

forced to accept that decision—because defendant could have terminated counsel’s

representation and hired another lawyer who agreed with his preferred strategy.

¶ 76    A defendant who, as here, can afford his own lawyer is generally entitled to his counsel

of choice. See Wheat v. United States, 486 U.S. 153, 159 (1988); People v. Baez, 241 Ill. 2d 44,

105 (2011). And likewise, counsel who, for whatever reason, chooses not to represent a client

(based on inability to pay, trial strategy, or any other reason) is free not to represent that client.

Wheat, 486 U.S. at 159; Baez, 241 Ill. 2d at 105. Simply put, defendant was not stuck with a

defense strategy he did not like, because he was not required to keep a lawyer with whom he

disagreed on strategy.

¶ 77    That stands in contrast to a defendant like the one in Barkes with appointed counsel. A

defendant has far less flexibility in terminating appointed counsel with whom he disagrees. See

Baez, 241 Ill. 2d at 106 n.5 (“the right to counsel of choice does not extend to defendants who

require counsel to be appointed for them.”); United States v. Gonzalez-Lopez, 548 U.S. 140, 151

(2006) (same); see also Barkes, 399 Ill. App. 3d at 983 (assistant public defender allegedly told

defendant that he “could not fire” him “as trial counsel”). That is to say, a “criminal defendant

                                                 - 21 -
No. 1-18-1729

has no right to choose his appointed counsel or insist on representation by a particular public

defender,” and “dissatisfaction with one’s counsel, a deteriorated relationship, or the fact that

defense counsel and defendant argue or disagree about trial tactics, alone, will not constitute

good cause for substitution.” People v. Wanke, 303 Ill. App. 3d 772, 782 (1999); see also People

v. DeRossett, 262 Ill. App. 3d 541, 543–44 (1994); People v. Royark, 215 Ill. App. 3d 255, 266–

67 (1991).

¶ 78   So while the defendant in Barkes might have felt confined to representation by his

appointed counsel with whom he disagreed, we cannot say the same of defendant here. Even if

his lawyer (allegedly) outright refused to participate in a trial by jury, and even if counsel

(allegedly) misled defendant into believing that defendant had no say in the matter, defendant

was still not required to live with that strategic choice, because he was free to terminate that

attorney and find one more in line with his strategic preferences.

¶ 79   For all the reasons we have given, having alleged neither deficiency nor prejudice, this

portion of the petition was properly dismissed.

¶ 80                                      CONCLUSION

¶ 81   For these reasons, we reverse the dismissal of defendant’s postconviction claim of

ineffective assistance of appellate counsel and remand that claim for a third-stage hearing. We

affirm the dismissal of his claims of ineffective assistance of trial counsel.

¶ 82   Affirmed in part, reversed and remanded in part.




                                                - 22 -